Case 1:19-cv-08332-PKC Document 35 Filed 05/12/20 Page 1of1

DocuSign Envelope ID: 4859FA52-3C3F-48B4-856F-0D03A91BF56F

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HAMY ANTHONY HAI,
Plaintiff,
v.

FIRST DATA CORPORATION and FISERV,
INC.,

Defendants.

 

: Case No. 1:19-CV-08332-PKC

- STIPULATION OF DISMISSAL WITH

PREJUDICE

IT IS STIPULATED AND AGREED by and between Plaintiff Hamy Anthony Hai and

Defendants First Data Corporation and Fiserv, Inc. through their undersigned respective

counsel, that the above-entitled action is dismissed with prejudice, with each party to bear its

own attorneys’ fees and costs, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure.

    

 

es

   

a

aren D. ger (admitted pro hac vice)
Christian J. Jensen

422 Morris Avenue

Summit, New Jersey 07901
908-964-2485
kstringer@olenderfeldman.com
cjensen@olenderfeldman.com

Attorneys for Plaintiff

10

30850770 4

“SLL AL & LEHR, LLP

Gary B. Eidelman (adshitted pro hac vice)
500 E. Pratt Street, Suite 900

Baltimore, MD 21202

410-332-8975

gary.cidelman@saul.com

Erik P. Pramschufer

1270 Avenue of the Americas, Suite 2005
New York, New York 10020

(212) 980-7216
erik.pramschufer@saul.com

Attorneys for Defendants
